Citation Nr: 0637492	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-35 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to an effective date earlier than October 16, 
2003, for the grant of service connection for chronic 
lymphocytic leukemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1965 to April 
1967

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a March 2004 decision by the RO.


FINDINGS OF FACT

1.  The veteran's chronic lymphocytic leukemia was first 
diagnosed in April 2001.

2.  The veteran first filed a claim of entitlement to service 
connection for leukemia on August 30, 2002.


CONCLUSION OF LAW

The criteria for the award of an effective date of August 30, 
2002, for the grant of service connection for chronic 
lymphocytic leukemia have been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.816 (2006); Nehmer v. Department of 
Veterans Affairs, C.A. No. CV-86-6160 (N.D. Cal. Apr. 28, 
2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an effective date 
prior to October 16, 2003, for the grant of service 
connection for chronic lymphocytic leukemia.  He asserts that 
he should be granted an effective date back to the date he 
first was diagnosed with chronic lymphocytic leukemia (April 
30, 2001), or the date he first filed for service connection 
(August 30, 2002).

Generally, the effective date of an award of disability 
compensation, in conjunction with a grant of entitlement to 
service connection on a presumptive basis, shall be the date 
entitlement arose; otherwise, the effective date shall be the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400(b)(2)(ii) (2006).  If the payment of additional 
compensation is due to a change in the law or an 
administrative issue, the effective date of the increase 
shall be fixed in accordance with the facts, but shall not be 
earlier than the date of the change in the law.  In no event 
shall the increase be retroactive for more than one year from 
the date of application for the increase or the date of 
administrative determination, whichever is earlier.  See 38 
U.S.C.A. § 5110(g).  If a claim is reviewed at the claimant's 
request more than a year after the effective date of the 
change, the effective date of the award may be one year prior 
to the date of VA's determination of entitlement, if the 
veteran met all the criteria of the liberalizing law or issue 
at that time.  38 C.F.R. § 3.114(a)(2) or (3) (2006)

In February 1991, the Agent Orange Act of 1991, Public Law 
102-4, 105 Stat. 11 (1991) was enacted.  It added a new 
section (§ 1116) to Title 38 of the United States Code 
establishing a scientific-evidence review process for the 
establishment of presumptions of service connection for 
diseases associated with exposure to certain herbicide 
agents.  See 38 U.S.C.A. § 1116 (West 2002).  When it was 
determined that such connection appeared to exist for chronic 
lymphocytic leukemia, VA in August 2003 published notice of a 
final rule in the Federal Register amending 38 C.F.R. § 
3.309(e) to allow presumptive service connection for chronic 
lymphocytic leukemia with an effective date of October 16, 
2003.  See 68 Fed. Reg. 59540 (August 27, 2003).

Under generally applicable effective date rules in 38 
U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114, when VA awards 
benefits pursuant to a liberalizing regulation, the award may 
not be made effective any earlier than the effective date of 
the liberalizing regulation.  Under those provisions, with 
certain exceptions for claimants who qualify as members of a 
class under Nehmer v. United States Department of Veterans 
Affairs, No. CV-86-6160 (TEH) (N.D. Cal. May 17, 1991), see 
38 C.F.R. § 3.816 (2006), awards based on presumptions of 
service connection established under the Agent Orange Act of 
1991 can be made effective no earlier than the date VA issued 
the regulation authorizing the presumption.

In this case, the veteran was diagnosed with chronic 
lymphocytic leukemia on April 30, 2001.  The veteran's claim 
for service connection for leukemia was received on August 
30, 2002, and was initially denied by the RO in January 2003.  
In a March 2003 statement in support of his claim, the 
veteran indicated that his claim was for service connection 
for chronic lymphocytic leukemia.  Service connection was 
granted on a presumptive basis by way of a rating decision in 
March 2004.  The effective date for his claim was set by the 
RO as October 16, 2003, the effective date of the regulation 
authorizing service connection on a presumptive basis for 
chronic lymphocytic leukemia.   

In his September 2004 substantive appeal, the veteran claimed 
that the effective date of his claim should be from the date 
of his diagnosis with chronic lymphocytic leukemia.  In his 
July 2006 statement, the veteran's representative contended 
that the effective date should be August 30, 2002, the date 
the veteran first filed his claim for service connection.  
Under 38 C.F.R. § 3.816, there is a limited exception to the 
statutory provisions governing the assignment of effective 
dates for Vietnam veterans who have a "covered herbicide 
disease."  See Nehmer, supra.  The most recent order on 
April 28, 2006, of the U.S. District Court for the Northern 
District of California in Nehmer required VA to provide 
retroactive benefits to Nehmer class members (Vietnam 
veterans and their survivors) who filed claims for chronic 
lymphocytic leukemia before it was added to VA's presumptive 
list of diseases associated with exposure to Agent Orange.  
If a Nehmer class member's claim for compensation for chronic 
lymphocytic leukemia was denied between September 25, 1985, 
and October 16, 2003, and a later claim for the same benefit 
was granted after October 16, 2003, the effective date of 
benefits is the date of the earlier claim, or the date the 
disability arose, whichever is later.  (This order requires 
that chronic lymphocytic leukemia be treated as though it was 
a listed "covered herbicide disease" under 38 C.F.R. 
§ 3.816.)  

Here, the veteran does meet the requirements as a class 
member under Nehmer.  The veteran was initially denied 
compensation for leukemia on January 3, 2003, between 
September 25, 1985, and October 16, 2003.  In his March 2003 
statement, the veteran clarified that his claim was for 
service connection for chronic lymphocytic leukemia.  (A 
reasonable reading of the August 2002 claim requires that the 
claim be considered as a claim for chronic lymphocytic 
leukemia, especially because he had just been diagnosed with 
the disease in 2001.)  His claim for service connection was 
pending before VA on October 16, 2003.  He was subsequently 
granted service connection in March 2004, with an effective 
date of October 16, 2003.  Therefore, the proper effective 
date pursuant to Nehmer, inasmuch as he had been diagnosed 
with chronic lymphocytic leukemia on an earlier date, is the 
date the veteran filed his claim for service connection for 
leukemia--August 30, 2002.  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002). The Board has also considered the 
implementing regulations. 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application; however, this appeal 
comes from a decision by which the RO granted service 
connection, a 100 percent disability rating, and assigned an 
effective date.  As a result, and because notification under 
the VCAA had been provided with respect to the underlying 
service connection claim in September 2002 and January 2004, 
further notification under the VCAA was not required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 500 (2006).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by VA or the veteran.  There 
is no dispute as to the facts.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) 
(2004).


ORDER

An effective date of August 30, 2002, but no earlier, is 
granted for service connection for chronic lymphocytic 
leukemia.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


